                          2:16-cr-279-JAD-PAL


 1                IN THE UNITED STATES DISTRICT COURT

 2                    FOR THE DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,    )
                                  ) Case No. 2:16-cr-279-JAD-PAL
 4                Plaintiff,      )
                                  )      ORDER TEMPORARILY
 5   vs.                          ) UNSEALING AUDIO RECORDING
                                  )
 6   JOSHUA SADAT WASHINGTON (1), )
                                  )
 7                Defendant.      )
     ____________________________ )
 8

 9        Michael Tanaka, Esq., appellate counsel, filed a

10   Designation of Transcripts (ECF 344).   Of the transcripts

11   requested, the following docket number is a proceeding that is

12   either sealed or contains a sealed portion:   Docket No. 84.

13   The transcript is to be prepared by AMBER M. McCLANE,

14   Certified Court Transcriber.

15        IT IS THE ORDER OF THE COURT that the sealed audio

16   recording shall be unsealed for the limited purpose of

17   preparing the transcript by AMBER M. McCLANE and providing a

18   copy of the transcript to Michael Tanaka, Esq., as requested.

19        IT IS FURTHER ORDERED that the audio recording shall

20   thereafter be resealed and a certified copy of the transcript

21   be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and

22   remain sealed until further order of this Court.

23        IT IS FURTHER ORDERED that the receiving party shall not

24   disclose the sealed contents of the transcript of the

25   proceeding to anyone other than the representatives of the


                                                         Page 1 of 2
                            2:16-cr-279-JAD-PAL


 1   parties directly concerned with this case.

 2        Dated this
          DATED  this12th_______
                          day of June,
                                   day2019.
                                        of _________, 2019

 3

 4                        ________________________________
                          THE HONORABLE JENNIFER A. DORSEY
 5                       United States District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                             Page 2 of 2
